Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 14, 2018                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  157930(3)                                                                                              David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  IN THE MATTER OF                                                                                  Elizabeth T. Clement,
                                                                                                                     Justices

  TERESA M. BRENNAN, JUDGE                                          SC: 157930
  53rd DISTRICT COURT                                               JTC Formal Complaint 99

  BEFORE THE JUDICIAL TENURE COMMISSION
  ____________________________________________/

        On order of the Court, the request by the Judicial Tenure Commission for the
  appointment of a Master is considered, and the Honorable William J. Giovan is hereby
  appointed Master to hear Formal Complaint No. 99.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  June 14, 2018

                                                                              Clerk